Appellant was convicted of murder in the second degree, and his punishment assessed at confinement in the penitentiary for a term of fifty years; hence this appeal.
There are two bills of exception in the record which relate to the charge of the court. The court instructed the jury on the theory of self-defense, which was raised by his evidence; and also on the theory that appellant was justified in slaying deceased, because deceased at the time was attempting to commit a rape on Mary Smith. The court, in applying the law to the facts on self-defense, instructed the jury: "If you believe from the evidence, beyond a reasonable doubt, that deceased made an attack upon defendant with a knife, and in his own necessary self-defense defendant killed deceased, under the law defendant would have been justified, irrespective of whether or not deceased had assaulted Mary Smith or not." The charge preceding and in connection with this charge does not burden appellant's self-defense with the reasonable doubt as against him; but coupled as the preceding charge is with the one succeeding it, the jury were inevitably left in a confused state as to what was the law on this subject. If appellant was entitled to a charge on self-defense at all, and from his evidence he was, a proper charge should have been given.
Again, appellant's evidence showed that at the time he came up on deceased he was on Mary Smith, in the act of perpetrating a rape upon her, and in accordance with this evidence the court attempted to give a charge on this subject; and in connection therewith used the following language: "If you believe from the evidence beyond a reasonable doubt that deceased, Will Collins, made an assault upon Mary Smith with the intent and purpose of committing rape upon her, and the defendant killed Will Collins under such circumstances, you should acquit the defendant." This charge is complained of because it cast the burden of proof on appellant to show beyond a reasonable doubt that deceased was attempting to commit rape on Mary Smith. This, of course, was erroneous, as appellant is entitled to the benefit of the reasonable doubt on every phase of the case; especially on every phase of his defense. The fact that in a subsequent portion of the charge the court instructed the jury if it reasonably appeared to defendant that deceased was making an assault on Mary Smith, with the intent to commit a rape on her, and that he killed him under such circumstances to acquit him, would not relieve the error previously committed in the preceding charge. Besides, it is difficult to determine whether or not in the latter portion of the said charge, the jury would not feel that they were required to believe the facts stated therein beyond a reasonable doubt. *Page 87 
Notwithstanding the proof on the part of the State shows a most outrageous murder, yet on appellant's testimony the court was bound to give a charge on the subjects stated; and the court should have given a correct charge. Certainly he could not require the jury to believe appellant's defense beyond a reasonable doubt.
Appellant also criticises the charge of the court because it failed to define rape or assault with intent to rape. This error may possibly have been cured by the requested charge given by the court. However, under the circumstances of this case, on another trial the court should define rape and assault to rape in the main charge to the jury.
For the errors indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.